DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment

The amendment filed on July 27, 2022 has been entered. Claims 9, 11-13, 15, and 16 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the non-final action mailed on April 27, 2022.

Response to Arguments
The title objections have been removed based on the current amendments.
Applicant’s arguments see page 6, filed July 27, 2022, with respect to the 35 U.S.C. 112(a) rejections have been fully considered and are not persuasive.  The 35 U.S.C. 112(a) rejections have been updated based on the current claim amendments. 
Applicant’s arguments see page 6, filed July 27, 2022, with respect to the 35 U.S.C. 112(b) rejections have been fully considered and are not persuasive.  The 35 U.S.C. 112(b) rejections have been updated based on the current claim amendments.
Applicant’s arguments, see pages 6-8, filed July 27, 2022, with respect to the rejections of previous claims 9-16 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Anttila (US 2009/0167919 A1).
In regards to independent claim 1, the Vincent reference was previously cited as it discloses a panorama viewer is disclosed which facilitates navigation from within the panorama of a larger, structured system such as a map (see abstract). The Anttila reference has now been cited as it teaches a method, apparatus, and computer program product for displaying an indication of an object when location information associated with the object describes a location within the current field of view of an imaging device (see abstract).
	In regards to the applicant’s arguments on page 7 regarding the Vincent reference not disclosing the amended features regarding “displaying first and second image identifiers on first and second maps”, the Examiner respectfully disagrees. Vincent discloses that as a user interacts with an input device to manipulate the visual representation of a panorama, panorama viewer 120 updates the visual representation and proceeds to download additional configuration information and visual assets as needed. Next, the viewport 330 of the panorama viewer presents a panoramic image of a selected area. The user can click and drag around on the image to look around 360 degrees in the example viewport 330 depicted in FIG. 3. Lastly, the reference discusses that the arrows (shown in the user interface of Fig. 3) are selectable by a user (by clicking or by dragging along the street line), one going in each direction that there is another panorama available. The first photo image within the viewer on a portion of a map image is displayed as shown in Fig. 3. In addition, the image identifiers are interpreted as the arrows provided by the viewer as they allow the user to navigate to different areas within the map, and thus this instantiates display of different view images pertaining to the current location or subsequent location, thus being the association between first, second, etc. identifiers and the corresponding images within different portions of the map interpreted as the first and second maps (see Figs 3, 7A-C and paragraphs [0028], [0032]-[0033]) as further detailed in the rejections of the office action below.
In regards to independent claim 13, this claim recites limitations similar in scope to that of claim 1, and therefore remains rejected under the same rationale as provided above and further detailed in the rejections of the office action below.
In regards to dependent claims 11, 12, 15, and 16, these claims depend from the rejected base claims 1 and 13, and therefore they remain rejected under the same rationale as provided above and further detailed in the rejections of the office action below.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 11-13, 15, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regards to independent claim 9, the limitation recites the language “display a first image identifier corresponding to a first photo image” and “display a second image identifier corresponding to the second photo image” in which the terminology is unclear as to what the image identifiers are and how they “correspond” to each other via the claim. Furthermore, the originally filed specification is absent of the identifier terminology and fails to make clear a direct correlation between the first and second image identifiers regarding any corresponding definition or terminology for support and thus fails to comply with the written description requirement. The Examiner suggests simply using the terminology as provided in the specification to overcome any further rejections under 112(a) such as “icons” as discussed in the applicant’s arguments on page 6.
In regards to independent claim 13, this claim recites limitations similar to that of claim 9, and thus also fails to comply with the written description requirements for the same rationale as provided above.
In regards to dependent claims 11, 12, 15, and 16, these claims depend from rejected base claims 9 and 13, and thus also fail to comply with the written description requirements under the same rationale as provided above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11-13, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to independent claim 9, the limitation discloses “first image identifier" and “second image identifier”, in lines 7 and 13, as the language is unclear as to what the image identifier is and how it corresponds to the first and second photo images, and thus the limitation has been rendered indefinite. The Examiner suggest changing the term to correlate to terminology used in the subject matter provided in the originally filed specification as discussed in the 35 U.S.C. 112(a) rejections provided above.  
In regards to dependent claim 11, the limitation discloses “first image identifier" and “second image identifier”, in lines 3-4, as the language is unclear as to what an image identifier is and how it corresponds to the first and second photo images, and thus the limitation has been rendered indefinite. 
In regards to dependent claim 12, the limitation discloses “third image identifier", in line 6, as the language is unclear as to what an image identifier is and how it corresponds to the third photo image, and thus the limitation has been rendered indefinite. 
In regards to independent claim 13, the limitation discloses “first image identifier" and “second image identifier”, in line 5 and 10, as the language is unclear as to what the image identifier is and how it corresponds to the first and second photo images, and thus the limitation has been rendered indefinite. The Examiner suggest changing the term to correlate to terminology used in the subject matter provided in the originally filed specification as discussed in the 35 U.S.C. 112(a) rejections provided above.  
In regards to dependent claim 15, the limitation discloses “first image identifier" and “second image identifier”, in line 3, as the language is unclear as to what an image identifier is and how it corresponds to the first and second photo images, and thus the limitation has been rendered indefinite. 
In regards to dependent claim 16, the limitation discloses “third image identifier", in line 6, as the language is unclear as to what an image identifier is and how it corresponds to the third photo image, and thus the limitation has been rendered indefinite. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 9, 11-13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Anttila (US 2009/0167919 A1, hereinafter referenced “Anttila”) in view of Vincent (US 2008/0291217 A1, hereinafter referenced “Vincent”).

Claims 1-8 (Canceled).  
  
In regards to claim 9 (Currently Amended): Anttila discloses an electronic device (Anttila, Abstract) comprising: 
-a display (Anttila, Fig. 1; Display 28); 
-and at least one processor (Anttila, Fig. 1; Controller 20) configured to: obtain a plurality of user-captured photo images respectively corresponding to a plurality of location information for locations at which the photo images were captured (Anttila, paragraphs [0028] and [0030]; Reference at [0028] discloses the mobile terminal 10 includes a media capturing element, such as a camera, video and/or audio module, in communication with the controller 20. The media capturing element may be any means for capturing images, video and/or audio for storage, display or transmission. Paragraph [0030] discloses in either selective capture mode or preview mode, camera module 36 can operate in conjunction with positioning sensor 37 and orientation module 39 to associate the location and orientation information of mobile terminal 10, at the moment of image capture), 



Anttila does not explicitly disclose but Vincent teaches
-based on a first user input to the electronic device, control the display to display a first image identifier corresponding to a first photo image among the plurality of photo images on a portion of a first map image corresponding to the location information of the first photo image (Vincent, Fig. 3 paragraphs [0025] and [0032]-[0033]; Reference at paragraph [0025] discloses as a user interacts with an input device to manipulate the visual representation of the panorama, panorama viewer 120 updates the visual representation and proceeds to download additional configuration information and visual assets as needed. Paragraph [0032] discloses the viewport 330 of the panorama viewer presents a panoramic image of the selected area. The user can click and drag around on the image to look around 360 degrees. In the example viewport 330 depicted in FIG. 3. Paragraph [0033] discloses the arrows are selectable by a user (by clicking or by dragging along the street line), one going in each direction that there is another panorama available. Fig. 3 illustrates the first photo image within the viewer on a portion of a map image. The image identifiers interpreted as the arrows as they allow you to navigate to different images.),
-based on a second user input to the electronic device, identify a second photo image among the plurality of photo images based on the plurality of location information of the plurality of photo images and the location information of the first photo image (Vincent, paragraphs [0032] and [0033]; Reference at paragraph [0032] discloses the viewport 330 of the panorama viewer presents a panoramic image of the selected area. The user can click and drag around on the image to look around 360 degrees. In the example viewport 330 depicted in FIG. 3, a variety of user interface elements are added to the underlying panorama. Paragraph [0033] discloses in FIG. 3, for example, the lines/bars in viewport 330 correspond to the streets depicted in the corresponding map and can even be rendered in the same color as the Streets depicted in the map. The arrows are selectable by a user (by clicking or by dragging along the Street line), one going in each direction that there is another panorama available. The selecting of the arrows within the map and panorama combined views to select another panorama if available along a given street line interpreted as based on a second user input to the electronic device, identifying a second photo image among the plurality of photo images based on the plurality of location information of the plurality of photo images and the location information of the first photo image ), 
-and control the display to display a second image identifier corresponding to the second photo image on a portion of a second map image corresponding to the location information of the second photo image, the second map image corresponding to the first map image (Vincent, Fig. 3 and 7A-7B and paragraphs [0033] and [0048]; Reference at paragraph [0033] discloses in FIG. 3, for example, the lines/bars in viewport 330 correspond to the streets depicted in the corresponding map and can even be rendered in the same color as the Streets depicted in the map. The arrows are selectable by a user (by clicking or by dragging along the Street line), one going in each direction that there is another panorama available. Paragraph [0048] discloses at step 426, the panorama viewer notifies the mapping service of the new orientation selected by the user so that the mapping service can update its avatar icon's facing indicator. The panorama viewer re-computes the shapes and locations for the viewport elements and renders the viewport. To illustrate this point, consider FIG. 7A which depicts the panorama viewer viewport from FIG.3. FIG.7B shows the result after a user has selected to pan the panorama to the left. The selecting of the arrows within the map and panorama combined views to select another panorama at the given location in the map where different areas of the map pertaining to the user’s location are provided is interpreted as control the display to display a second image identifier (i.e. arrows) corresponding to the second photo image on a portion of a second map image corresponding to the location information of the second photo image, the second map image corresponding to the first map image).  
Anttila and Vincent are combinable because they are in the same field of endeavor regarding navigation display. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the object indication features of Anttila to include the panoramic navigation features of Vincent in order to provide the user with a system that allows for display of an indication of an object within a current field of view via access to location information associated with an object and a current field of view of an imaging device.as taught by Anttila while incorporating the panoramic navigation features of Vincent to allow for a panorama viewer to be included as a combined display item within a map of a navigation system to provide street view imagery to increase mapping detail and user understanding of their surroundings applicable to map display systems such as those taught in Anttila.

Claim 10 (Cancelled).

In regards to Claim 11 (Currently Amended): Anttila in view of Vincent teach the electronic device according to claim 9.
Anttila does not explicitly disclose but Vincent teaches
-w Application No. 17/227,503herein the processor is further configured to: control the display to display the first image identifier and the second image identifier on the second map image (Vincent, paragraphs [0032] and [0033]; Reference at paragraph [0032] discloses the viewport 330 of the panorama viewer presents a panoramic image of the selected area. The user can click and drag around on the image to look around 360 degrees. In the example viewport 330 depicted in FIG. 3, a variety of user interface elements are added to the underlying panorama. Paragraph [0033] discloses in FIG. 3, for example, the lines/bars in viewport 330 correspond to the streets depicted in the corresponding map and can even be rendered in the same color as the Streets depicted in the map. The arrows are selectable by a user (by clicking or by dragging along the Street line), one going in each direction that there is another panorama available. The selecting of the arrows within the map and panorama combined views to select another panorama if available is interpreted as providing of transitions between displayed first and second content item images. Fig. 3 illustrates the correspondence between map location and the panoramas to be displayed and thus movement to a different location via navigation or arrow selected provides the first and second image identifiers within the second map image).  
Anttila and Vincent are combinable because they are in the same field of endeavor regarding navigation display. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the object indication features of Anttila to include the panoramic navigation features of Vincent in order to provide the user with a system that allows for display of an indication of an object within a current field of view via access to location information associated with an object and a current field of view of an imaging device.as taught by Anttila while incorporating the panoramic navigation features of Vincent to allow for a panorama viewer to be included as a combined display item within a map of a navigation system to provide street view imagery to increase mapping detail and user understanding of their surroundings applicable to map display systems such as those taught in Anttila.

In regards to Claim 12 (Currently Amended): Anttila in view of Vincent teach the electronic device according to claim 9.
Anttila does not explicitly disclose but Vincent teaches
-wherein the processor is further configured to: identify from among the plurality of photo images at least one third photo image for display on the second map image based on the location information of the plurality of photo images and the location information of the second photo image (Vincent, paragraphs [0032] and [0033]; Reference at paragraph [0032] discloses the viewport 330 of the panorama viewer presents a panoramic image of the selected area. The user can click and drag around on the image to look around 360 degrees. In the example viewport 330 depicted in FIG. 3, a variety of user interface elements are added to the underlying panorama. Paragraph [0033] discloses in FIG. 3, for example, the lines/bars in viewport 330 correspond to the streets depicted in the corresponding map and can even be rendered in the same color as the Streets depicted in the map. The arrows are selectable by a user (by clicking or by dragging along the Street line), one going in each direction that there is another panorama available. The selecting of the arrows within the map and panorama combined views to select another panorama if available along a given street line interpreted as identifying a second, third, etc. photo image among the plurality of photo images based on location information of the plurality of photo images and the location information of the second, third, etc. photo image ), 
-and control the display to display a third image identifier corresponding to the third photo image on a portion of the second map image corresponding to the location information of the third photo image (Vincent, Fig. 3 and 7A-7B and paragraphs [0033] and [0048]; Reference at paragraph [0033] discloses in FIG. 3, for example, the lines/bars in viewport 330 correspond to the streets depicted in the corresponding map and can even be rendered in the same color as the Streets depicted in the map. The arrows are selectable by a user (by clicking or by dragging along the Street line), one going in each direction that there is another panorama available. Paragraph [0048] discloses at step 426, the panorama viewer notifies the mapping service of the new orientation selected by the user so that the mapping service can update its avatar icon's facing indicator. The panorama viewer re-computes the shapes and locations for the viewport elements and renders the viewport. To illustrate this point, consider FIG. 7A which depicts the panorama viewer viewport from FIG.3. FIG.7B shows the result after a user has selected to pan the panorama to the left. The selecting of the arrows within the map and panorama combined views to select another panorama at the given location in the map where different areas of the map pertaining to the user’s location are provided is interpreted as control the display to display a second, third, etc. image identifier corresponding to a second, third, etc. photo image on a portion of a second map image corresponding to the location information of the second, third, etc. photo image, the second map image)
Anttila and Vincent are combinable because they are in the same field of endeavor regarding navigation display. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the object indication features of Anttila to include the panoramic navigation features of Vincent in order to provide the user with a system that allows for display of an indication of an object within a current field of view via access to location information associated with an object and a current field of view of an imaging device.as taught by Anttila while incorporating the panoramic navigation features of Vincent to allow for a panorama viewer to be included as a combined display item within a map of a navigation system to provide street view imagery to increase mapping detail and user understanding of their surroundings applicable to map display systems such as those taught in Anttila.

In regards to Claim 13 (Currently Amended): Anttila discloses a method for an electronic device (Anttila, Abstract), the control method comprising: 
-obtaining a plurality of user-captured photo images respectively corresponding to a plurality of location information for locations at which the photo images were captured (Anttila, paragraphs [0028] and [0030]; Reference at [0028] discloses the mobile terminal 10 includes a media capturing element, such as a camera, video and/or audio module, in communication with the controller 20. The media capturing element may be any means for capturing images, video and/or audio for storage, display or transmission. Paragraph [0030] discloses in either selective capture mode or preview mode, camera module 36 can operate in conjunction with positioning sensor 37 and orientation module 39 to associate the location and orientation information of mobile terminal 10, at the moment of image capture),  



Anttila does not explicitly disclose but Vincent teaches
-based on a first user input to the electronic device, displaying a first image identifier corresponding to a first photo image among the plurality of photo images on a portion of a first map image corresponding to the location information of the first photo image (Vincent, Fig. 3 paragraphs [0025] and [0032]-[0033]; Reference at paragraph [0025] discloses as a user interacts with an input device to manipulate the visual representation of the panorama, panorama viewer 120 updates the visual representation and proceeds to download additional configuration information and visual assets as needed. Paragraph [0032] discloses the viewport 330 of the panorama viewer presents a panoramic image of the selected area. The user can click and drag around on the image to look around 360 degrees. In the example viewport 330 depicted in FIG. 3. Paragraph [0033] discloses the arrows are selectable by a user (by clicking or by dragging along the street line), one going in each direction that there is another panorama available. Fig. 3 illustrates the first photo image within the viewer on a portion of a map image. The image identifiers interpreted as the arrows as they allow you to navigate to different images), 
-based on a second user input to the electronic device, identifying a second photo image among the plurality of photo images based on the plurality of location information of the plurality of photo images and the location information of the first photo image (Vincent, paragraphs [0032] and [0033]; Reference at paragraph [0032] discloses the viewport 330 of the panorama viewer presents a panoramic image of the selected area. The user can click and drag around on the image to look around 360 degrees. In the example viewport 330 depicted in FIG. 3, a variety of user interface elements are added to the underlying panorama. Paragraph [0033] discloses in FIG. 3, for example, the lines/bars in viewport 330 correspond to the streets depicted in the corresponding map and can even be rendered in the same color as the Streets depicted in the map. The arrows are selectable by a user (by clicking or by dragging along the Street line), one going in each direction that there is another panorama available. The selecting of the arrows within the map and panorama combined views to select another panorama if available along a given street line interpreted as based on a second user input to the electronic device, identifying a second photo image among the plurality of photo images based on the plurality of location information of the plurality of photo images and the location information of the first photo image ),
-and displaying a second image identifier corresponding to the second photo image on a portion of a second map image corresponding to the location information of the second photo image, the second map image corresponding to the first map image (Vincent, Fig. 3 and 7A-7B and paragraphs [0033] and [0048]; Reference at paragraph [0033] discloses in FIG. 3, for example, the lines/bars in viewport 330 correspond to the streets depicted in the corresponding map and can even be rendered in the same color as the Streets depicted in the map. The arrows are selectable by a user (by clicking or by dragging along the Street line), one going in each direction that there is another panorama available. Paragraph [0048] discloses at step 426, the panorama viewer notifies the mapping service of the new orientation selected by the user so that the mapping service can update its avatar icon's facing indicator. The panorama viewer re-computes the shapes and locations for the viewport elements and renders the viewport. To illustrate this point, consider FIG. 7A which depicts the panorama viewer viewport from FIG.3. FIG.7B shows the result after a user has selected to pan the panorama to the left. The selecting of the arrows within the map and panorama combined views to select another panorama at the given location in the map where different areas of the map pertaining to the user’s location are provided is interpreted as control the display to display a second image identifier (i.e. arrows) corresponding to the second photo image on a portion of a second map image corresponding to the location information of the second photo image, the second map image corresponding to the first map image).
Anttila and Vincent are combinable because they are in the same field of endeavor regarding navigation display. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the object indication features of Anttila to include the panoramic navigation features of Vincent in order to provide the user with a system that allows for display of an indication of an object within a current field of view via access to location information associated with an object and a current field of view of an imaging device.as taught by Anttila while incorporating the panoramic navigation features of Vincent to allow for a panorama viewer to be included as a combined display item within a map of a navigation system to provide street view imagery to increase mapping detail and user understanding of their surroundings applicable to map display systems such as those taught in Anttila.

Claim 14 (Cancelled)

In regards to Claim 15 (Currently Amended): Anttila in view of Vincent teach the method according to claim 13.
Anttila does not explicitly disclose but Vincent teaches
-further comprising: 3CHANG et al. Application No. 17/227,503 displaying the first image identifier and the second image identifier on the second map image (Vincent, paragraphs [0032] and [0033]; Reference at paragraph [0032] discloses the viewport 330 of the panorama viewer presents a panoramic image of the selected area. The user can click and drag around on the image to look around 360 degrees. In the example viewport 330 depicted in FIG. 3, a variety of user interface elements are added to the underlying panorama. Paragraph [0033] discloses in FIG. 3, for example, the lines/bars in viewport 330 correspond to the streets depicted in the corresponding map and can even be rendered in the same color as the Streets depicted in the map. The arrows are selectable by a user (by clicking or by dragging along the Street line), one going in each direction that there is another panorama available. The selecting of the arrows within the map and panorama combined views to select another panorama if available is interpreted as providing of transitions between displayed first and second content item images. Fig. 3 illustrates the correspondence between map location and the panoramas to be displayed and thus movement to a different location via navigation or arrow selected provides the first and second identifiers on the map images).    
Anttila and Vincent are combinable because they are in the same field of endeavor regarding navigation display. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the object indication features of Anttila to include the panoramic navigation features of Vincent in order to provide the user with a system that allows for display of an indication of an object within a current field of view via access to location information associated with an object and a current field of view of an imaging device.as taught by Anttila while incorporating the panoramic navigation features of Vincent to allow for a panorama viewer to be included as a combined display item within a map of a navigation system to provide street view imagery to increase mapping detail and user understanding of their surroundings applicable to map display systems such as those taught in Anttila.
In regards to Claim 16 (Currently Amended): Anttila in view of Vincent teach the method according to claim 13.
Anttila does not explicitly disclose but Vincent teaches
-further comprising: identifying from among the plurality of photo images a third photo image for display on the second map image based on the location information of the plurality of photo images and the location data of the second photo image (Vincent, paragraphs [0032] and [0033]; Reference at paragraph [0032] discloses the viewport 330 of the panorama viewer presents a panoramic image of the selected area. The user can click and drag around on the image to look around 360 degrees. In the example viewport 330 depicted in FIG. 3, a variety of user interface elements are added to the underlying panorama. Paragraph [0033] discloses in FIG. 3, for example, the lines/bars in viewport 330 correspond to the streets depicted in the corresponding map and can even be rendered in the same color as the Streets depicted in the map. The arrows are selectable by a user (by clicking or by dragging along the Street line), one going in each direction that there is another panorama available. The selecting of the arrows within the map and panorama combined views to select another panorama if available along a given street line interpreted as identifying a second, third, etc. photo image among the plurality of photo images based on location information of the plurality of photo images and the location information of the second, third, etc. photo image ),  
-and displaying a third image identifier corresponding to the third photo image on a portion of the second map image corresponding to the location information of the third photo image (Vincent, Fig. 3 and 7A-7B and paragraphs [0033] and [0048]; Reference at paragraph [0033] discloses in FIG. 3, for example, the lines/bars in viewport 330 correspond to the streets depicted in the corresponding map and can even be rendered in the same color as the Streets depicted in the map. The arrows are selectable by a user (by clicking or by dragging along the Street line), one going in each direction that there is another panorama available. Paragraph [0048] discloses at step 426, the panorama viewer notifies the mapping service of the new orientation selected by the user so that the mapping service can update its avatar icon's facing indicator. The panorama viewer re-computes the shapes and locations for the viewport elements and renders the viewport. To illustrate this point, consider FIG. 7A which depicts the panorama viewer viewport from FIG.3. FIG.7B shows the result after a user has selected to pan the panorama to the left. The selecting of the arrows within the map and panorama combined views to select another panorama at the given location in the map where different areas of the map pertaining to the user’s location are provided is interpreted as control the display to display a second, third, etc. image identifier corresponding to a second, third, etc. photo image on a portion of a second map image corresponding to the location information of the second, third, etc. photo image, the second map image)
Anttila and Vincent are combinable because they are in the same field of endeavor regarding navigation display. It would have been obvious to one of ordinary skill in the art at the time the invention was made for the object indication features of Anttila to include the panoramic navigation features of Vincent in order to provide the user with a system that allows for display of an indication of an object within a current field of view via access to location information associated with an object and a current field of view of an imaging device.as taught by Anttila while incorporating the panoramic navigation features of Vincent to allow for a panorama viewer to be included as a combined display item within a map of a navigation system to provide street view imagery to increase mapping detail and user understanding of their surroundings applicable to map display systems such as those taught in Anttila.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of References Cited (PTO-892)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619